1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                   UNITED STATES DISTRICT COURT

16                                            DISTRICT OF NEVADA
17   JAMES HITCHCOCK,                                  Case No.: 2:18-cv-01653-APG-NJK
18
                      Plaintiff,
19                                                     [PROPOSED] STIPULATED
     vs.
20                                                     PROTECTIVE ORDER
     EXPERIAN INFORMATION SOLUTIONS,
21
     INC.; EQUIFAX INFORMATION SERVICES
22   LLC; and NATIONSTAR MORTGAGE LLC,

23                    Defendants.

24
             IT IS HEREBY STIPULATED by and between Plaintiff James Hitchcock (“Plaintiff”) and
25
     Defendant(s) Equifax Information Services, LLC (“Equifax”); Experian Information Solutions,
26
     Inc (“Experian”) and Nationstar Mortgage LLC (“Nationstar”) (collectively, the “Parties”), by and
27
     through their counsel of record, as follows:
28
     [Proposed] Stipulated Protective Order - 1
1
             WHEREAS, documents and information have been and may be sought, produced or
2
     exhibited by and among the parties to this action relating to trade secrets, confidential research,
3
     development, technology or other proprietary information belonging to the defendants and/or
4
     personal income, credit and other confidential information of Plaintiff.
5
             THEREFORE, an Order of this Court protecting such confidential information shall be and
6
     hereby is made by this Court on the following terms:
7
             1.       This Order shall govern the use, handling and disclosure of all documents,
8
     testimony or information produced or given in this action which are designated to be subject to
9

10
     this Order in accordance with the terms hereof.

11           2.       Any party or non-party producing or filing documents or other materials in this

12   action may designate such materials and the information contained therein subject to this Order by

13   typing or stamping on the front of the document, or on the portion(s) of the document for which

14   confidential treatment is designated, “Confidential.”

15           3. See order issued concurrently herewith.
16

17

18

19

20

21
             4.       All documents, transcripts, or other materials subject to this Order, and all
22
     information derived therefrom (including, but not limited to, all testimony, deposition, or
23
     otherwise, that refers, reflects or otherwise discusses any information designated Confidential
24
     hereunder), shall not be used, directly or indirectly, by any person, including Plaintiff, Experian,
25
     Equifax and Nationstar Mortgage LLC, for commercial or competitive purposes or for any purpose
26
     whatsoever other than solely for the preparation and trial of this action in accordance with the
27
     provisions of this Order.
28
     [Proposed] Stipulated Protective Order - 2
1
             5.       All depositions or portions of depositions taken in this action that contain
2
     confidential information may be designated as “Confidential” and thereby obtain the protections
3
     accorded other confidential information. The parties shall have twenty-one (21) days from the date
4
     a deposition is taken, or fourteen (14) days from the date a deposition transcript is received,
5
     whichever date is greater, to serve a notice to all parties designating portions as “Confidential.”
6
     Until such time, all deposition testimony shall be treated as confidential information. To the extent
7
     any designations are made on the record during the deposition, the designating party need not serve
8
     a notice re-designating those portions of the transcript as confidential information. Any party may
9

10
     challenge any such designation in accordance with Paragraph 13 of this Order.

11           6.       Except with the prior written consent of the individual or entity designating a

12   document or portions of a document as “Confidential,” or pursuant to prior Order after notice, any

13   document, transcript or pleading given “Confidential” treatment under this Order, and any

14   information contained in, or derived from any such materials (including but not limited to, all

15   deposition testimony that refers, reflects or otherwise discusses any information designated
16   confidential hereunder) may not be disclosed other than in accordance with this Order and may
17   not be disclosed to any person other than: (a) the Court and its officers; (b) parties to this litigation;
18   (c) counsel for the parties, whether retained counsel or in-house counsel and employees of counsel
19   assigned to assist such counsel in the preparation of this litigation; (d) fact witnesses subject to a
20   proffer to the Court or a stipulation of the parties that such witnesses need to know such
21
     information; (e) present or former employees of the producing party in connection with their
22
     depositions in this action (provided that no former employees shall be shown documents prepared
23
     after the date of his or her departure); and (f) experts specifically retained as consultants or expert
24
     witnesses in connection with this litigation.
25
             7.       Documents produced pursuant to this Order shall not be made available to any
26
     person designated in Subparagraph 6 (f) unless he or she shall have first read this Order, agreed to
27
     be bound by its terms, and signed the attached Declaration of Compliance.
28
     [Proposed] Stipulated Protective Order - 3
1
              8.      Third parties who are the subject of discovery requests, subpoenas or depositions
2
     in this case may take advantage of the provisions of this Protective Order by providing the parties
3
     with written notice that they intend to comply with and be bound by the terms of this Protective
4
     Order.
5
              9.      All persons receiving any or all documents produced pursuant to this Order shall
6
     be advised of their confidential nature. All persons to whom confidential information and/or
7
     documents are disclosed are hereby enjoined from disclosing same to any person except as
8
     provided herein and are further enjoined from using same except in the preparation for and trial of
9

10
     the above-captioned action between the named parties thereto. No person receiving or reviewing

11   such confidential documents, information or transcript shall disseminate or disclose them to any

12   person other than those described above in Paragraph 6 and for the purposes specified, and in no

13   event, shall such person make any other use of such document or transcript.

14            10.     Nothing in this Order shall prevent a party from using at trial any information or

15   materials designated “Confidential.”
16            11.     This Order has been agreed to by the parties to facilitate discovery and the
17   production of relevant evidence in this action. Neither the entry of this Order, nor the designation
18   of any information, document, or the like as “Confidential,” nor the failure to make such
19   designation, shall constitute evidence with respect to any issue in this action.
20            12.     Inadvertent failure to designate any document, transcript, or other materials
21
     “Confidential” will not constitute a waiver of an otherwise valid claim of confidentiality pursuant
22
     to this Order, so long as a claim of confidentiality is promptly asserted after discovery of the
23
     inadvertent failure. If a party designates a document as “Confidential” after it was initially
24
     produced, the receiving party, on notification of the designation, must make a reasonable effort to
25
     assure that the document is treated in accordance with the provisions of this Order, and upon
26
     request from the producing party certify that the designated documents have been maintained as
27
     confidential information.
28
     [Proposed] Stipulated Protective Order - 4
1
             13.      If any party objects to any designation of any materials as “Confidential,” the
2
     parties shall attempt in good faith to resolve such objection by agreement. If the parties cannot
3
     resolve their objections by agreement, the party objecting to the designation may seek the
4
     assistance of the Court. A party shall have thirty (30) days from the time a “Confidential”
5
     designation is made to challenge the propriety of the designation. Until an objection has been
6
     resolved by agreement of counsel or by order of the Court, the materials shall be treated as
7
     Confidential and subject to this Order.
8
             14.      Within sixty (60) days after the final termination of this litigation, all documents,
9

10
     transcripts, or other materials afforded confidential treatment pursuant to this Order, including any

11   extracts, summaries or compilations taken therefrom, but excluding any materials which in the

12   good faith judgment of counsel are work product materials, shall be returned to the Producing

13   Party. In lieu of return, the parties may agree to destroy the documents, to the extent practicable.

14           15.      The designating party shall have the burden of proving that any document

15   designated as CONFIDENTIAL is entitled to such protection.
16           16.      Nothing herein shall affect or restrict the rights of any party with respect to its own
17   documents or to the information obtained or developed independently of documents, transcripts
18   and materials afforded confidential treatment pursuant to this Order.
19           17.      The Court retains the right to allow disclosure of any subject covered by this
20   stipulation or to modify this stipulation at any time in the interest of justice.
21

22

23

24

25

26

27
     ///
28
     [Proposed] Stipulated Protective Order - 5
1            IT IS SO STIPULATED.
             Dated November 15, 2018
2
      KNEPPER & CLARK LLC                         NAYLOR & BRASTER
3

4     /s/ Shaina R. Plaksin                       /s/ Andrew J. Sharples
      Matthew I. Knepper, Esq.                    Jennifer L. Braster, Esq.
5     Nevada Bar No. 12796                        Nevada Bar No. 9982
6     Miles N. Clark, Esq.                        Andrew J. Sharples, Esq.
      Nevada Bar No. 13848                        Nevada Bar No. 12866
7     Shaina R. Plaksin, Esq.                     1050 Indigo Drive, Suite 200
      Nevada Bar No. 13935                        Las Vegas, NV 89145
8     10040 W. Cheyanne Ave., Suite 170-109       Email: jbraster@nblawnv.com
9     Las Vegas, NV 89129                         Email: asharples@nblawnv.com
      Email: matthew.knepper@knepperclark.com
10    Email: miles.clark@knepperclark.com         JONES DAY
      Email: shaina.plaksin@knepperclark.com      Katherine A. Neben, Esq.
11                                                Nevada Bar No. 14590
                                                  3161 Michelson Drive
      HAINES & KRIEGER                            Irvine, CA 92612
12
      David H. Krieger, Esq.                      Email: kneben@jonesday.com
13    Nevada Bar No. 9086
      8985 S. Eastern Avenue, Suite 350           Counsel for Defendant
14    Henderson, NV 89123                         Experian Information Solutions, Inc.
      dkrieger@hainesandkrieger.com
15
      Counsel for Plaintiff
16
      AKERMAN LLP                                 SNELL & WILMER LLP
17
      /s/ Thera A. Cooper                         /s/ Bradley T. Austin
18
      Melanie D. Morgan, Esq.                     Bradley T. Austin, Esq.
19    Nevada Bar No. 8215                         Nevada Bar No. 13064
      Thera A. Cooper, Esq.                       3883 Howard Hughes Pkwy., Ste. 1100
20    Nevada Bar No. 13468                        Las Vegas, NV 89169
      1635 Village Center Circle, Suite 200       Email: baustin@swlaw.com
21
      Las Vegas, NV 89134
22    Email: melanie.morgan@akerman.com           Counsel for Defendant
      Email: thera.cooper@akerman.com             Equifax Information Services, LLC
23    Counsel for Defendant Nationstar Mortgage
24

25

26

27

28
     [Proposed] Stipulated Protective Order - 6
1                                                     Hitchcock v. Equifax Information Services LLC et al
                                                                      Case No. 2:18-cv-01653-APG-NJK
2
                                                  ORDER GRANTING
3
                                     STIPULATED PROTECTIVE ORDER
4

5
     IT IS SO ORDERED.
6

7
             Nov. 16
      Dated: __________, 2018
                         _____
8
                                                          UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [Proposed] Stipulated Protective Order - 7
